           Case 1:20-cv-06420-VSB Document 18 Filed 12/01/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
SALOMON FLORES,                                           :                              12/1/2020
                                                          :
                                         Plaintiff,       :
                                                          :        20-CV-6420 (VSB)
                           -against-                      :
                                                          :              ORDER
JENNIFER ALAN RAM LTD. (D/B/A                             :
JENNY’S MARKETPLACE), et al.,                             :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        Plaintiff filed this action on August 13, 2020, (Doc. 1), and filed an affidavit of service on

Defendant Jennifer Alan Ram Ltd. on September 24, 2020, (Doc. 10). The deadline for

Defendant Jennifer Alan Ram Ltd to respond to Plaintiff’s complaint was October 14, 2020.

(See Doc. 10.) On October 20, 2020, I issued an order directing Plaintiff to seek a default

judgment by November 9, 2020, or risk dismissal. (Doc. 11.) On October 27, 2020, Plaintiff

filed affidavits of service on Defendants Michael Sims and Maiz Doe, which showed that

Defendants Sims and Doe were served on September 28, 2020. (See Docs. 12, 13.) The

deadline for Defendants Sims and Doe to respond to Plaintiff’s complaint was October 19, 2020.

(Id.) On November 6, 2020, I extended the time for Defendants to respond to the complaint until

November 29, 2020. (Doc. 16.) To date, Defendants have not responded to the complaint.

Plaintiff, however, has taken no action to prosecute this case. Accordingly, if Plaintiff intends to

seek a default judgment he is directed to do so in accordance with Rule 4(H) of my Individual

Rules and Practices in Civil Cases by no later than December 21, 2020. If Plaintiff fails to do so

or otherwise demonstrate that he intends to prosecute this litigation, I may dismiss this case for

failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).
         Case 1:20-cv-06420-VSB Document 18 Filed 12/01/20 Page 2 of 2


SO ORDERED.

Dated:    December 1, 2020
          New York, New York             ________________________________
                                         VERNON S. BRODERICK
                                         United States District Judge
